MEMORANDUM**
Robert Lowrey appeals the judgment of conviction and 130-month sentence following his guilty plea to possession and transfer of unregistered firearms in violation of 26 U.S.C. § 5861 and felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). His attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no issue for appeal.
Accordingly, we GRANT the motion to withdraw as counsel of record for appellant and the district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.